El Juez Asociado Señor De Jesús
emitió la opinión del tribunal
Pablo Torres, Jorge Rodríguez y José Celso Otero fue-ron acusados de un delito de escalamiento en primer grado. Habiendo fallecido Pablo Torres, el Fiscal el día del juicio solicitó el' sobreseimiento de la acusación contra dicho acu-sado, continuando el caso contra los otros dos. Celebrado el juicio por tribunal de derecho, los dos acusados fueron declarados culpables y luego de denegar una moción de nuevo juicio radicada por José Celso Otero, fueron senten-ciados a un año de presidio con trabajos forzados. Los dos apelaron, pero el acusado Jorge Rodríguez no presentó ale-gato. José Celso Otero presentó el suyo y fundamentando-su recurso señala como primer error, que la prueba es insu-ficiente para sostener la sentencia dictada contra él.
De la evidencia resulta que Rafael Alvarez, dueño de un camión, lo entregó a Pablo Torres y le dió el dinero necesario para engrasarlo. Torres, en compañía de Otero, fué en el camión al barrio Espinosa, donde se encontraron con Jorge Rodríguez. Torres y Otero habían estado ingiriendo licor, y al encontrarse con Rodríguez lo invitaron a que fuera con ellos a buscar más bebida. A ese efecto se dirigieron los tres a un pequeño quiosco, propiedad de Antonio Mojica, situado en el barrio Río Lajas de Toa Alta. Al llegar al quiosco, entre once y doce de la noche, lo- encontraron cerrado. Bajaron del camión y Torres, con un pedazo de hierro, forzó la única puerta del establecimiento y penetró acompañado de Jorge Rodríguez. Otero permaneció en el camión, según él, dormido por el efecto del alcohol que había tomado. Torres y Rodríguez sacaron las existencias del quiosco y las colocaron en el camión. En los momentos *392en qne Antonio Mojica, dueño del quiosco, quien había sido avisado del escalamiento, venía a investigar lo que sucedía, los tres acusados partieron rápidamente en el camión, sin ser identificados.
Declaró Antonio Mojica que unos días después de haberse cometido el escalamiento los acusados tuvieron una entre-vista con él, en el curso de la cual le dijeron: “ . . . que mi-rara a ver qué podía yo hacer por ellos, y cómo se podía arreglar eso; que ellos estaban dispuestos a darme más dinero de lo que valían las provisiones que se habían llevado de mi establecimiento; que nunca se habían visto envueltos en estos asuntos; que eso lo habían hecho bajo unos palos.” Y más adelante, a preguntas del juez, repitió: “Ellos me dijeron que se habían metido dentro del local,(1) dentro de la tienda, y que se habían llevado lo que había en el negocio en un truck.”
El policía Jovino De Jesús declaró que en la investiga-ción que practicó de este caso en el cuartel de la Policía en Toa Alta, los acusados manifestaron que al encontrar el quiosco cerrado, lo abrieron y se llevaron lo que había allí. Repreguntado por la defensa declaró:
“Defensa: ¿Quién fué el que cogió todas esas provisiones que Usted dice?
1 ‘ Testigo: Lo admitió Pablo Torres delante de estos dos, los tres acusados lo admitieron.
“P. — ¿Y quién era el que las tenía esas provisiones?
“Rr. — Las tenía. . . .
“P. — ¿A quién se las ocupó la detective?
“R. — El detective fué quien las ocupó.
“P. — ¿Usted no sabe a quién se las ocupó?
“R. — No, señor.
“P. — ¿Usted no sabe si se las ocupó a este muchacho (señalando a un acusado), o si se las ocupó a este otro (señalando al otro acu-sado) ?
*393“R. — De éso yo no participé.
“P. — 4Fué ei detective el que las ocupó?
“R. — Sí, señor.”
El detective Wilfredo Martinó, quien arrestó a los acu-sados, declaró que Torres, en presencia de los otros dos acu-sados, le dijo que los tres habían sido los que escalaron el cafetín; que al hacer Torres estas manifestaciones Otero protestó diciendo que él (Otero) estaba embriagado y se ha-bía quedado dormido dentro del camión cuando los otros es-calaban la tienda.
Se observará que el detective y el policía no están de acuerdo en lo que respecta a la admisión que según el poli-cía De Jesús hicieron los tres acusados, pues de acuerdo con la declaración del detective, tan pronto Torres manifestó que los tres habían cometido el escalamiento, Otero rechazó la imputación en la forma ya indicada. Además se observará que el policía De Jesús, al preguntársele quién era el que tenía las provisiones, a pesar de que no le constaba, estuvo presto a declarar quién las tenía, pero al ser interrumpido por la defensa preguntándole a quién se las ocupó el detective, manifestó entonces que fué el detective quien las ocupó y que él no sabía nada sobre ese particular.
Jorge Kodríguez declaró cómo se encontró con los otros dos acusados en el barrio Espinosa y fueron al quiosco en Eío Lajas; que al llegar al quiosco Torres descerrajó la. puerta, sacó las provisiones y las puso dentro del camión; y que Otero no ayudó a sacar las provisiones.
, La declaración del detective Wilfredo Martinó, en cuanto a lo que manifestó Torres en presencia de los acusados al efecto de que los tres habían escalado el cafetín, no es ad-misible ni hace prueba contra Otero porque éste inmediata-mente rechazó la imputación. Esa evidencia hace prueba solamente contra la persona a quien se le imputa participa-ción en un delito y no la rechaza. El hecho de no negar la imputación cuando pudo hacerlo, constituye una admisión, *394porque se presume que al no negar la imputación, la asin-tió. 4 Wigmore, Evidence, (3ra ed. 1940) sección 1071, pág. 70.
Descartada la declaración del detective y la del policía De Jesús, contradicha por la del primero en lo que respecta a la confesión, sólo nos queda discutir el testimonio de Mo-jica. Se observará que los acusado's vinieron donde éste con el propósito de hacer una transacción para evitar ir a juicio. Estando los tres acusados juntos cuando-hablaban con dicho testigo, es de presumirse que no todos hablarían a ía vez. Tampoco podemos presumir que cada uno de ellos iba repi-tiendo sucesivamente lo que decía el otro. Lo lógico era que uno de ellos hablase por los demás. Y como el propósito era lograr de Mojica que el caso se archivase, y si a los efec-tos de lograr la transacción el que hablaba aceptaba que ha-bían cometido el delito, no era de esperarse que se suscitase discusión entre ellos para evitar ser perjudicados por la ad-misión que el otro hiciera. Como dice Wigmore, hay casos donde el silencio de la parte levanta una presunción o infe-rencia contra él; pero esta presunción deriva toda su fuerza de las circunstancias concurrentes bajo las cuales se hizo la imputación o manifestación que pueda exigir una negativa. Ob., T. y Sec. eit., pág. 71.
La declaración del policía De Jesús en lo que a la admi-sión de Otero respecta, fue contradicha por la del detective Wilfredo Martinó. La de Mojica, que tiende a incriminar al acusado, es tan imprecisa én cuanto a Otero, que la creemos insuficiente para sostener un fallo en contra de dicho acusado. En tales circunstancias, el Fiscal, en cuanto a Otero, no ha pro-bado su culpabilidad más allá de duda razonable, y siendo ello así, debió el juez inferior darle el beneficio de la duda absol-viéndolo.

Procede revocar la sentencia en cuanto al acusado José Celso Otero y absolverlo, y se desestima la apelación en cuanto al acusado Jorge Rodrigues, guien abandonó su re-curso al no presentar alegato.


 Obsérvese que esta manifestación del testigo está en contradicción con el resto de la prueba, de la que resulta que José Celso Otero on ningún momento penetró en el local.